EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Weeks, US 2009/0254382 previously considered and recited in paper #20200604 June 9, 2020, is the closest prior art. Forward citations of Weeks failed to reveal closer prior art. Prior art cited during prosecution of Weeks, abandoned, failed to reveal closer prior art. Weeks alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Golfplay, PTO-892 Item U considered February 16, 2021, is the closest non-patent literature. Golfplay alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0095391 (Swart et al.) July 18, 2002, discloses: Others allow golf enthusiasts to reserve tee-times at various golf courses.  All such systems advance consumer facility in at least a small way.  Still, a great number of individual sites, each offering one or a few related services, creates a maze of difficulty for the Internet consumer. … In a preferred application of the method in step (c), the sliding-scale rule provides for increasing or decreasing prices depending on the position of potential service engagements identified within the time window from a predetermined position in the time window.  In this application, in step (c), the sliding-scale rule dictates a gradual increase in price according to engagement positions indicated serially from the predetermined position in the time window to the beginning of the time window.  In the same application, in step (c), the sliding-scale rule dictates a gradual decrease in price according to engagement positions indicated serially from the predetermined position in the time window to the end of the time window.  In a variation of the above-described method, in step (a), price averaging includes the averaging of materials and labor. 
US 7,487,112 (Barnes.) February 3, 2009, discloses: The data management module 120 also manages where the data is to be remotely stored.  For example, some data (e.g., word processing files) might be stored at the user's work computer system, while MP3 files are stored on the user's home entertainment system, or the user's automobile computer system.  Thus, where the data management module 120 stores the data is also dependent on data storage rules that may include user or manufactured stored rules based on data type, the location of the user, the direction the user is going, anticipation that the user will be at location at a later time (e.g., that the user will be out of transmission range a few minutes hence), recent activities of the user, an external event (e.g., turning off the automobile engine), the intended destination of the user, the source of the data, the time of day, the day of the week, the purpose of the data, and/or other factors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 


or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 1, 2021